internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 1-plr-126003-02 date date legend company state a business b year year redeeming shareholder z shareholders family l family m family n trust w plan p x y k dollar_figuref dollar_figureg q r s t u v dear we respond to your letter dated date in which you requested rulings under sec_302 of the internal_revenue_code concerning the federal_income_tax consequences of a proposed transaction the information submitted in that letter and in letters dated date and date is summarized below company is an s-corporation incorporated in state a and is engaged in business b company is an accrual_method taxpayer with a december year end company has outstanding a single class of common_stock comprised of both voting common_stock and non-voting common_stock all of the outstanding common shares of company are held by members_of_family l and trusts whose beneficiaries are members_of_family l family l is divided along two descendent lines the family m line and family n line company is owned q percent by family m and r percent by family n family m cannot assert control of company in year company adopted plan p whereby company would annually at the discretion of company’s board_of directors offer to purchase outstanding shares of company from its shareholders the purpose of plan p was to provide shareholders of company with an opportunity to dispose_of their outstanding shares as company is a closely_held_corporation and therefore there is no public market on which to dispose_of company stock under the rules of plan p the board_of directors determines on a yearly basis whether it is in the best interest of company and the shareholders to redeem any shares if company decides to redeem the shareholders are notified in writing of the opportunity and in response company obtains an independent appraisal of the fair_market_value of company stock the redemption price for any shareholder who tenders her stock for redemption is set at the appraised value per share after the appraisal is complete neither company nor the shareholders who expressed interest in redeeming shares is obligated to actually complete the redemption furthermore although a shareholder may tender any shares for redemption company may elect to reject the tender and not redeem any stock in that year additionally company may on a yearly basis set limits related to the aggregate number of shares that will be redeemed or the aggregate amount of money that will be spent on the redemption in a given year redeeming shareholder is a member_of_the_family m descendent line of family l redeeming shareholder is not active in the management of company and he is not an employee director or officer of company additionally neither redeeming shareholder’s wife children nor any of the trusts in which he possesses a beneficial_interest are involved in the management of company redeeming shareholder is a minority shareholder who directly owns x shares of voting_stock of company which represent s percent of the total shares of common_stock outstanding in company as part of plan p redeeming shareholder has notified company that he would like to redeem x shares of company stock in year at an appraised value of dollar_figuref per share for a total of dollar_figureg since the adoption of plan p redeeming shareholder has not redeemed any of his shares of stock through the attribution_rules under sec_318 redeeming shareholder is deemed to own shares held by his wife children and several trusts of which he is a beneficiary the total shares attributed to redeeming shareholder is y shares therefore redeeming shareholder owns directly and through attribution t percent of company redeeming shareholder has no power_of_appointment over any of the trusts through which shares are attributed to him redeeming shareholder is a trustee of trust w one of the trusts through which shares are attributed to him the other trustees of trust w however are unrelated to redeeming shareholder and trust w’s rules require a majority of the trustees to agree in order for the trust to act z shareholders certain company shareholders other than redeeming shareholder have notified company that they wish to redeem or may wish to redeem in the aggregate k shares of company stock in year redeeming shareholder is not attributed any of the shares of stock held by z shareholders and the impact of their redemptions on the redemption by redeeming shareholder is minimal after the proposed redemption redeeming shareholder will own u percent of company outright and v percent of company through attribution assuming z shareholders redeem in the aggregate k shares of company stock in year the following representations have been made in connection with the proposed transaction a b c d e f g h there are no outstanding options or warrants to purchase company’s stock nor are there any outstanding debentures or other obligations that are convertible into company stock or would be considered company stock no notes or other obligations of company will be distributed to a redeemed shareholder no shareholder of company has been or will be obligated to purchase any of the stock to be redeemed none of the stock to be redeemed is sec_306 stock within the meaning of sec_306 of the code there are no declared but unpaid dividends or funds set apart for dividends on any of the stock to be redeemed at the time of the exchange the fair_market_value of the consideration to be received by redeeming shareholder will be approximately equal to the fair_market_value of company stock to be exchanged therefore the price to be paid for company stock to be redeemed will not result in a loss with respect to those shares of stock to the best knowledge of company’s management and directors there is no current plan or intention to redeem company stock other than the redemptions of company stock held by redeeming shareholder and z shareholders described above based solely upon the information submitted and the representations set forth above we hold as follows provided that no company shares are redeemed in year other than k shares by z shareholders noted above the redemption by redeeming shareholder of x shares of company stock is not essentially_equivalent_to_a_dividend under sec_302 the distribution in redemption of the stock owned by redeeming shareholder shall be treated as a distribution in full payment in exchange for stock owned by redeeming shareholder as provided in sec_302 see u s v davis 397_us_301 revrul_75_512 1975_2_cb_112 revrul_75_502 1975_2_cb_111 revrul_56_183 1956_1_cb_161 redeeming shareholder will realize and recognize gain under sec_1001 measured by the difference between the redemption price and the adjusted_basis of the shares of company surrendered the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination we express no opinion concerning the federal_income_tax treatment of the transactions under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer and another taxpayer’s representative sincerely yours ____________________________ mark s jennings chief branch office of associate chief_counsel corporate
